As Filed with the Commission onMarch 15, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):March 11, 2016 ABCO ENERGY, INC. (Name of registrant as specified in its Charter) NEVADA 000-55235 20-1914514 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2100 North Wilmont, Tucson, AZ (Address of principal executive offices) (Zip Code) (520) 777-0511 (Registrant’s telephone number, including area code) (Former name if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On March 11, 2016, the Company entered into a Professional Relations and Consulting Agreement [“CA”]with Acorn Management Partners LLC (“Consultant”) which provides for Consultant to perform general corporate and business consulting services and other related activities as directed by the Company, including, but not limited to, the distribution of Company information/news releases on a daily basis, using social media to create a full awareness of the Company and its business, and the preparation of research reports for industry analysts. The CA has a seven month term expiring on September 11, 2016.The term may be extended by a new written mutual agreement on terms to be agreed upon. In consideration for rendering such services, Consultant will be paid a consultingfee consisting of monthly cash payments totaling $441,250 beginning with a first payment of $40,000 due March 31, 2016, $83,000 due April 29, 2016 and $78,000 due on each of May 30th, June 30th, July 29th and August 30, of 2016.In addition, Consultant will receive as of (i) March 11, 2016, 500,000 freely tradeable shares of the Company common stock, without any transfer restrictions whatsoever thereon; and (ii) 750,000 restricted shares of common stock on May 30, 2016 and on August 30, 2016. All shares issuable under the CA are deemed to havebeen fullyearned by Consultant as of the date of the CA, March 11, 2016. The Consultant was also granted limited registration rights under certain circumstances. The CA is renewable for additional one year terms upon the written notice from one party to the other. The terms of any such renewed CA shall be agreed to in writing between the parties. Concurrently with the execution of the CA, the Company entered into an Agreement dated March 11, 2016 with Equisolve, Inc. for the design and development of a new Company Website and for the monthly maintenance thereof.The term is for one year with automatic renewal for one year period unless cancelled 60-days in advance of the end of the then current year.The fee to design the Website is $12,500, of which $6,250 was paid on signing the CA. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c) Shell company transactions. Not applicable (d) Exhibits Professional Relations and Consulting Agreement between ABCO Energy, Inc., and ACORN Management Partners, LLC, datedMarch 11, 2016. Agreement, dated March 11, 2016, between the Company and Equisolve, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ABCO ENERGY, INC. Dated: March 15, 2016 By: /s/ Charles O’Dowd Name: Charles O’Dowd Title: Chief Executive Officer
